DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught: a gaming system comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: receive a first video of the first live sporting event; cause a display device of an electronic gaming device to: display the first video of the first live sporting event; and display first wager information to facilitate a user placing a wager on the first live sporting event; receive an instruction to display a second video of the second live sporting event; in response to receiving the instruction to display the second video of the second live sporting event, cause the display device to: display the second video of the second live sporting event simultaneously with the display of the first video of the first live sporting event; display second wager information to facilitate a user placing a wager on the second live sporting event; and suspend displaying the first wager information
In addition, Examiner could not find a reference or series of references that could be reasonably combined that taught: a method comprising:  receiving, a first video signal comprising a first encoded video stream of a first live sporting event; decoding, by the processor circuit, the first encoded video stream into a first decoded video stream of the first live sporting event, wherein the first decoded video stream comprises a first video of the first live sporting event; modifying the first decoded video stream to comprise first wager information to facilitate a user placing a wager on the first live sporting event; causing a display device of an electronic gaming device to: display the first video of the first live sporting event; and display the first wager information; receiving an instruction to display a second video of a second live sporting event; receiving a second encoded video stream of the second live sporting event; in response to receiving the instruction to display the second video of the second live sporting event, decoding, by the processor circuit, the second encoded video stream into a second decoded video stream of the second live sporting event, wherein the second decoded video stream comprises the second video of the second live sporting event; modifying the second decoded video stream to comprise second wager information to facilitate a user placing a wager on the first live sporting event; in response to receiving the instruction to display the second video of the second live sporting event, causing, by the processor circuit, the display device to: display the second video of the second live sporting event; and display the second wager information .  The closest prior art, Knowles discloses displaying wagering information and a sports video.  Knowles however, fails to disclose modifying the decoded video stream to include wager information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715